PER CURIAM.
Jerome Hicks petitions this court for a writ of mandamus to compel the Circuit Court for Leon County to act on his prohibition petition in lower tribunal case number 2005 CA 00517. The respondent opposes the mandamus petition and explains that the underlying case in circuit court was a mandamus petition which challenged an action of the Florida Department of Corrections. The prohibition petition which Hicks describes was a pleading filed in that case where petitioner took issue with the circuit court’s imposition of a lien on his inmate trust account to recover filing fees. The circuit court mandamus petition has been denied and the lower tribunal’s docket is closed. The prohibition petition is therefore denied, even if there is no written order to that effect.
We agree with respondent and therefore deny the mandamus petition now before us. The records of this court indicate that Hicks has appealed the circuit court’s denial of that forum’s mandamus petition in this court’s case number 1D05-5010. Hicks may obtain review of the trial court’s imposition of the lien by raising it as an issue in case number 1D05-5010. See, e.g., Cason v. Crosby, 892 So.2d 536 (Fla. 1st DCA 2005).
PETITION DENIED.
WEBSTER, PADOVANO and LEWIS, JJ., concur.